Case 3:16-cr-00149-RG.] Document 110 Filed 03/19/19 Page 1 of 1 PagelD #: 704
REAI) lNSTRUCTIONS AT THE BOTToM OF THIS FORM

TRANSCR T ORDER
Dismct Court Western District of Kentucky at Louisvil|e D;Strict court pocket Number 3:16-cr-000149-RGJ

 

 

Sho,t Case Tme United States of America v. l\/|ohammed al Asai

Date Notice of Appeal Filcd by Clerk ofDistrict Court 03/12/2019 COA# 19-5225

 

li
PART l (TO BE COMPLETED B\’ PARTY ORDERING TRANSCIUPT, THE FORM MUST BE SlGNED WHETHER OR NOT TRANSCRIPT lS ORDER).

A. Complete one of the following:
m No Hearings
m Transcript is unnecessary for appeal purposes
Transcript is already on the file in District Court Clerk’s Oftice
This is to order a transcript of the following proceedings: (specify exact dates of proceedings)

.lUDGE MAGISTRATE HEARING DATE!S! COURT REPORTER
Pre-trial proceedings n/¢'i

TCSfimOHy (Specify WifnCSS€S) All jury trial testimony from jury trial held Nov. 7-9, Nov. 13-14, 2018 (DN 76, 77, 78, 79, 80, 82), except that of Appel|ant
Mohammed al Asai. Testimony of Appellant al Asai was previously transcribed (DN 88, 89). Court Reporter: April Dowe|l.

ther (Specify) sentencing hearing (DN 104), February 21, 2019. conn Repunen Apm Doweu.

TRANSCR[PT OF THE FOLLO\VING PROCEEDINGS \VILL BE PROVIDHD ONLY IF SPECIALLY AUTHORIZED. SEE lTEl\¢l 13 CJA FORM 24
Voir Dire Opening statement ofplaintiff |:lOpening statement ofdefendant
m Jury Instructions m Closing argument of plaintiff EClosing argument ofdefendant

FAILURE 'I`O SPECIFY lN ADEQUATE DETAIL THOSE PROCEEDINGS TO BE TRANSCR[BED, OR FAILURE TO MAKE PROMPT SATISFACTORY FINANCIAL
ARRANGEMENTS FOR TRANSCRIPT, ARE GROUNDS FOR DlSMISSAL OF THE APPEAL.

B. This is to certify that satisfactory financial arrangements have been completed with the court reporter for payment ofthc cost ofthe transcript.
This method ofpayment will be:
|:lcriminal Jusrice Arr (Anach copy of cJA form 24)

Private Funds

Date

 
    

Sigoat“re ry rf',`]"t Name J. Clark Baird (by Maureen Sullivan) Cmmsel for Defendant~Appellant Mohammed al Asai

Address 969 Baxter Avenue, Louisville, Kentucky40204 Telephone (502) 583-3388

ALLOWANCE BY THE COURT OF LEAVE TO PROCEED IN FORMA PAUPERIS IN A ClVIL APPEAL
DOES NOT ENTITLE THE LITIGANT 'I`O HAVE TRANSCRIPT A'l` GOVERNMENT EXPENSE.

 

 

 

 

PART !I. COURT REPORTER ACKNOWLEDGMENT (To be completed by the Court Reporter and forwarded to the Court of Appeals within 10 days after receipt).

 

Date transcript order Estimated completion date; if not within 45 days of date financial arrangements made, motion Estimated number ofpages
received for extension to be made to Court oprpeals

 

 

 

 

Arrangcments for payment were made on
Arrangements for payment have not been made pursuant to FRAP (IO(b)

 

Date Signature of Court Reporter Telephone

 

PART Ill. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED lN THE DISTRICT COURT (To he completed by Court Reporter on date of filing transcript in District
Court and notification must be forwarded to Court ot`Appeals on the same datc)

This is to certify that the transcript has been completed and filed With the Dist'rict Court today.

Actual Number of Pagcs Actual Number of Volumes

 

Date Signature of Court Reporter

6CA-3O

 

